Citation Nr: 0802873	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-39 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Halifax Medical Center on April 
4, 2005.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 decision of a Department of Veterans 
Affairs (VA) Medical Center that denied the veteran's claim 
of entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Halifax Medical Center on April 
4, 2005.

FINDINGS OF FACT

1.  Service connection is not in effect for any disability.

2.  The veteran underwent laparoscopic cholecystectomy with 
intraoperative cholangiography at Halifax Medical Center on 
April 4, 2005.

3.  VA payment or reimbursement of the costs of the April 4, 
2005, care was not authorized.

4.  The medical expenses incurred on April 4, 2005, were 
neither incurred as a result of medical emergency nor because 
a VA or other government facility was not feasibly available.


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for 
unauthorized medical expenses incurred on April 4, 2005, have 
not been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728; 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.161 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reimbursement of Unauthorized Medical Expenses

When VA facilities are not capable of furnishing the care or 
services required, the Secretary may contract with non-
Department facilities in order to furnish certain care, 
including hospital care or medical services for the treatment 
of medical emergencies which pose a serious threat to the 
life or health of a veteran receiving medical services in a 
Department facility . . . until such time following the 
furnishing of care in the non-Department facility as the 
veteran can be safely transferred to a Department facility.  
38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 
(2007).

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  38 C.F.R. § 
17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the 
case of an emergency that existed at the time of admission, 
an authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  38 C.F.R. § 17.54 (2007).

Nevertheless, VA may reimburse veterans for unauthorized 
medical expenses incurred in non-VA facilities where:

(a) Care or services not previously 
authorized were rendered to a veteran in 
need of such care or services:  (1) For 
an adjudicated service-connected 
disability; (2) For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature resulting 
from a service-connected disability; (4) 
For any illness, injury, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and

(b) Care and services not previously 
authorized were rendered in a medical 
emergency of such nature that delay would 
have been hazardous to life or health, 
and

(c) VA or other Federal facilities were 
not feasibly available, and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120 (2007).

All three statutory requirements must be met before the 
reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 
C.F.R. §§ 17.1000-1008 (2007).  To be eligible for 
reimbursement under this authority the veteran has to satisfy 
all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public.

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of that emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider.

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. § 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

38 C.F.R. § 17.1002 (2007).

In addition, a veteran is required to file a claim within 90 
days of the latest of the following:  (1) July 19, 2001; (2) 
the date that the veteran was discharged from the facility 
that furnished the emergency treatment; (3) the date of 
death, but only if the death occurred during the stay in the 
facility that included the provision of the emergency 
treatment; or (4) the date the veteran finally exhausted, 
without success, action to obtain payment or reimbursement 
for the treatment from a third party.  38 C.F.R. § 17.1004 
(2007).

The veteran contends that he is entitled to reimbursement of 
medical expenses incurred for a laparoscopic cholecystectomy 
with intraoperative cholangiography at the Halifax Medical 
Center on April 4, 2005.  He asserts that his medical 
condition was emergent, but does not assert that VA or 
another government facility was not feasibly available the 
day he obtained treatment.  

The record reflects that the veteran reported to the 
emergency room at the Halifax Medical Center on April 1, 
2005, complaining of severe abdominal pain with a history of 
chronic constipation.  A level three in-patient consultation 
on April 2, 2005, revealed gallstones, mildly elevated liver 
function tests, and resolved gallstone pancreatitis.  He was 
discharged home from in-patient evaluation on April 2, 2005, 
with plans to return the following Monday afternoon, April 4, 
2005, for laparoscopic cholecystectomy with intraoperative 
cholangiography.  On April 4, 2005, the veteran returned to 
the Halifax Medical Center and underwent laparoscopic 
cholecystectomy with intraoperative cholangiography.  The 
record does not establish that the treatment the veteran 
received at the non-VA facility was authorized in advance.  
Additionally, the record reflects that service connection is 
not in effect for any disability.  As the veteran's treatment 
was not pre-authorized and he is not service-connected for 
any disability, he does not meet the requirements for 
reimbursement of medical expenses under 38 C.F.R. § 17.120.  
Thus, in order to be entitled to reimbursement of the 
aforementioned medical expenses, the veteran must meet the 
criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  

The Board, however, finds that while the veteran submitted 
his claim for reimbursement within 90 days of receiving 
unauthorized emergency medical treatment at a public 
facility, he has not met the criteria enumerated in 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008 and that he 
is therefore not entitled to reimbursement for his 
unauthorized medical expenses.  While the veteran is 
financially liable to the provider of the emergency 
treatment, was enrolled in the VA health care system prior to 
receiving treatment, is not covered under a health-plan 
contract for payment or reimbursement either in whole or in 
part, is not eligible for reimbursement under 38 U.S.C.A. 
§ 1728, which allows for VA payment or reimbursement for 
emergency treatment for a service-connected disability and in 
other limited instances, and the condition for which the 
emergency treatment was furnished was not caused by an 
accident or work-related injury, the Board finds that the 
surgical procedure the veteran underwent was not emergent in 
nature such that a prudent layperson would have reasonably 
expected that a delay in seeking treatment would have been 
hazardous to life or health, and that a VA or other federal 
facility or provider was feasibly available and that an 
attempt to obtain treatment from such facility would have 
been considered feasible by a prudent layperson.

While the veteran's symptoms upon initial presentation to the 
emergency room on April 1, 2005 may have been hazardous to 
his life or health, and may have been of a magnitude that a 
prudent layperson could have reasonably expected that a delay 
in seeking care would have been hazardous to his life or 
health, the veteran was released from the hospital on April 
2, 2005 in stable condition.  Further, while the surgical 
procedure the veteran later underwent was medically 
necessary, nothing in the record reflects that the veteran's 
condition was such that delaying the procedure until such 
time as it could have been scheduled in a VA or other 
government facility would have been hazardous to his life or 
health.  Rather, the record reflects that the surgical 
procedure the veteran underwent on April 4, 2005 was 
scheduled in advance, that is to say, was nonemergent.  Thus, 
despite the veteran's reported level of pain and the fact 
that the surgical procedure was medically necessary, the 
Board finds that the veteran, as a prudent layperson, could 
not have reasonably expected that a delay in scheduling the 
procedure such that it could be conducted at a VA or other 
government facility would have been hazardous to life or 
health.  

Even if the veteran did, however, believe that a delay in 
scheduling the surgery would have been hazardous to his life 
or health, the Board finds that VA facilities were available 
to provide alternative nonemergent medical treatment and that 
he is therefore not entitled to reimbursement.  Feasibly 
available is not defined in the relevant statute or 
regulation.  38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  
However, the provisions of 38 C.F.R. § 17.53, which are also 
applicable, state that a VA facility may be considered as not 
feasibly available when the urgency of the applicant's 
medical condition, the relative distance of the travel 
involved, or the nature of the treatment required makes it 
necessary or economically advisable to use public or private 
facilities.  38 C.F.R. §§ 17.52, 17.53.  For example, a VA 
facility would not be feasibly available if there were 
evidence establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance personnel 
determined that the nearest available appropriate level of 
care was at a non-VA medical center.  38 C.F.R. § 17.1002(c).  
Significantly, the veteran has not contended that he was 
unable to seek VA treatment for the actual surgical 
procedure.  Additionally, the fact that the veteran was 
discharged from the hospital and was home for two days prior 
to his scheduled surgery weighs against a finding that VA 
treatment was not feasible for him.  As it has not been shown 
by any competent medical evidence or opinion that a VA 
facility was not available to provide any necessary care for 
the veteran, the Board finds that a VA facility was feasibly 
available for treatment.

The Board acknowledges that the veteran was in tremendous 
pain as a result of his gallstone pancreatitis.  However, the 
weight of the evidence does not support a finding that a 
delay in seeking surgery would have been hazardous to his 
life or health, or that VA facilities were not available to 
provide alternative nonemergent medical treatment.  The Board 
is without authority to grant benefits simply because it 
might perceive the result to be equitable.  38 U.S.C.A. §§ 
503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The 
Board further observes that no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress.  
Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of 
Personnel Management v. Richmond, 496 U.S. 414 (1990).

The veteran's claim has failed to meet the requirements under 
38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  
Accordingly, payment or reimbursement of unauthorized medical 
expenses incurred at Halifax Medical Center on April 4, 2005 
is not warranted.  As the preponderance of the evidence is 
against the veteran's claim, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

As this case concerns a legal determination as to whether the 
veteran is entitled to reimbursement for medical expenses 
under 38 U.S.C.A. § 1703, 1725, and 1728, the provisions of 
38 U.S.C.A. §§ 5103, 5103A are not applicable.  The 
provisions of 38 U.S.C. Chapter 17 and the relevant 
regulations contain their own notice requirements.  
Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication 
of claims for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124 (2007), the veteran has the 
duty to submit documentary evidence establishing the amount 
paid or owed, an explanation of the circumstances 
necessitating the non-VA medical treatment, and other 
evidence or statements that are deemed necessary and 
requested for adjudication of the claim.  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, 
VA is required to notify the claimant of its reasons and 
bases for denial, his or her appellate rights, and to furnish 
all other notifications or statements required.  38 C.F.R. § 
17.132 (2007).

The veteran was provided with a the Statement of the Case in 
September 2005 that informed him of the evidence that VA had 
considered, the pertinent laws and regulations, and the 
reasons and bases for VA's decision.  This Statement of the 
Case cited to the provisions of 38 U.S.C.A. § 1725 and 38 
C.F.R. § 17.1002 which govern the reimbursement of unapproved 
emergency care of nonservice-connected disabilities.  A 
review of the reasons and bases given for denial clearly 
informed the veteran that VA facilities were feasibly 
available for his care.  Therefore, the Board is satisfied 
that the VA Medical Center did consider the relevance of 
these provisions to the claim.  He was clearly informed of 
what type of evidence was required to establish such a claim, 
that is, evidence that the procedure in question was done as 
a medical emergency.  The veteran has submitted documentation 
from private medical care providers discussing the nature of 
his medical condition on the date in question.

The veteran was informed of his appellate rights in the VA 
Medical Center's letter of December 2005, the cover letter 
attached to the Statement of the Case, and on the VA Form 9 
(Appeal to the Board of Veterans' Appeals) enclosed with this 
Statement of the Case.  Finally, all medical evidence 
regarding the reported non-VA medical treatment in April 2005 
has been obtained and associated with the claims file.  Based 
upon the above analysis, the Board finds that VA has 
fulfilled its duty to assist the appellant in the development 
of the current claim.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  38 C.F.R. § 20.1102; Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (The harmless error 
doctrine is applicable when evaluating VA's duty to notify 
and assist).  As noted above, the veteran was clearly aware 
that in order to receive benefits under these provisions he 
would have to show that various criteria were met.  

Based upon the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. In 
addition, as the appellant has been provided with the 
opportunity to present evidence and arguments on his behalf 
appellate review is appropriate at this time.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Halifax Medical Center on April 
4, 2005, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


